Follett and Green, JJ. (dissenting) :
The verdict is greatly in excess of any “ pecuniary injuries ” shown to have resulted from the decedent’s death. The uncontradicted evidence is that the decedent was a pecuniary burden upon her children, and under such circumstances we are unable to see-how her death caused pecuniary injuries to them beyond the expenses. *453■of her sickness and burial. Logically, we can see no difference between this case and one in which the next of kin should have supported their mother in a charitable institution.
The judgment should he reversed and a new trial ordered, with costs to the appellant to abide the event of the action.
Judgment and order affirmed, with costs.